Exhibit 21 Subsidiaries of AGL Resources Inc. (1) Following is a listing of the significant subsidiaries as of December 31, 2011 Name of Subsidiary State of Incorporation AGL Capital Corporation Nevada Atlanta Gas Light Company Georgia Birdsall, Inc. Florida Georgia Natural Gas Company Georgia SouthStar Energy Services LLC (2) Delaware Northern Illinois Gas Company (3) Illinois Pivotal Utility Holdings, Inc. (4) New Jersey Virginia Natural Gas, Inc. Virginia The names of certain subsidiaries have not been included because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. 85% owned by Georgia Natural Gas Company. Doing business as Nicor Gas Company Includes operations of three natural gas utilities: Elizabethtown Gas (New Jersey), Florida City Gas (Florida) and Elkton Gas (Maryland).
